                                          Case 4:19-cv-01851-KAW Document 48 Filed 08/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         RITA SANTIAGO JIMENEZ, et al.,
                                   7                                                        Case No. 4:19-cv-01851-KAW
                                                         Plaintiffs,
                                   8                                                        ORDER TO FILE DISMISSAL WITHIN
                                                  v.                                        60 DAYS; ORDER TERMINATING
                                   9                                                        PLAINTIFFS’ MOTION FOR LEAVE
                                         SPROUTS FARMERS MARKET, INC.,                      TO AMEND; ORDER CONTINUING
                                  10                                                        CASE MANAGEMENT CONFERENCE
                                                         Defendant.
                                  11                                                        Re: Dkt. Nos. 45, 47

                                  12
Northern District of California
 United States District Court




                                  13            On August 21, 2020, the parties participated in a settlement conference with U.S.

                                  14   Magistrate Judge Jacqueline Scott Corley, and the case settled. (Dkt. No. 47.) Accordingly,

                                  15   Plaintiffs shall file a dismissal within 60 days of this order, absent any extension ordered by the

                                  16   Court.

                                  17            Additionally, the undersigned TERMINATES the pending motion for leave to amend (Dkt.

                                  18   No. 45) as moot. The October 13, 2020 case management conference is continued to November 3,

                                  19   2020 at 1:30 PM. The joint case management statement is due on or before October 27, 2020.

                                  20            IT IS SO ORDERED.

                                  21   Dated: August 21, 2020

                                  22                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  23                                                    United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
